DISMiSS; Opinion issued October 16, 2012




                                                  In The
                                    Qnurt uf .ppra1i
                          .±JiftI! 1htrirt uf rxa at atIa
                                        No. 05-12-00187-CR


                             JOHN WAYNE DELGAI)O, Appellant

                                                    V.

                               THE STATE OF TEXAS, Appellec


                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 199-81779-08


                              MEMORANDUM OPINION
                           Before Justices Morris, Francis, and Murphy
                                    Opinion By Justice Morris

       John Wayne Delgado was convicted of credit card abuse. Sentence upon adjudication of his

guilt was assessed at 180 days’ confinement in a state jail. Punishment was assessed in accordance

with a plea agreement during the adjudication hearing, and appellant waived his right to appeal as

part of the plea agreement. See Blanco   1’.   State, 18 S.W.3d 218, 218—20 (Tex. Crim. App. 2000).

The trial court certified that appellant waived his right to appeal. See TEx. R. App. P.25.2(d); Dears

v. State, 154 S.W.3d 610. 614—15 (Tex. Crim. App. 2005).
                                                          ___




       ‘We dismiss the appeal for want of jurisdiction



                                                                        )   _‘_%_;

                                                    JOS1P1l I3cioRRIs
                                          (         J1CL

I)o Not Publish
TEx. R. App.    47
1201 87F.U05
                                      01 i\ppcah
                       ifth OlEitrirt of rxas tt a1hu

                                      JUDGMENT
JOIIN WAYNE DELGADO. Appellant                     Appeal From the 199th Judicial District Court
                                                   of Collin County. Texas. (Tr.Ct.No. 199—
No. 2
    05-1
    - 00187-CR               V.                    81 779-08).
                                                   Opinion delivered by Justice Morris, Justices
THE STATE OF TEXAS, Appellee                       Francis and Murphy participating.

       Based on the Court’s opinion of this date, we DISMISS the appeal for want ofjurisdiction.


Judgment entered October 16. 2012.